DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Regarding claim 2, line 4, of should be added before “the cylinder.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 110242407 A using machine translation; hereinafter Liu).
Regarding claim 1, Liu discloses a topological rotary engine, comprising a first transmission mechanism (page 7: fixed phase gear), a second transmission mechanism (page 7: planetary phase gear), a valve mechanism [14], a rotor [2], and a cylinder [1] arranged in the topological rotary engine, wherein the rotor [2] is arranged in an inner chamber (page 5: inner cavity of the cylinder) of the cylinder [1], a cross section of the rotor [2] is a curved-side topological polygon having n (four) sides, a cross section of the inner chamber of the cylinder [1] is a curved-side topological polygon having n+1 (five) sides, and n (four) is an even number greater than or equal to 4; an outer topological curved surface of the rotor [2] is meshed with an inner topological curved surface (see [3]) of the cylinder [1]; the rotor [2] reversely revolves around an axis of the cylinder [1] with an eccentricity [E] as a radius while rotating, and divides the cylinder[1]  into n+1 (five) independent chambers [3]; when the rotor [2] rotates for one cycle, each of the n+1 (five) chambers [3] successively completes n/2 (two) times of air intake, compression, work and air exhaust, a revolution speed of the rotor [2] is n (four) times a rotation speed of the rotor [2] (page6: the speed ratio of the rotor 2 is 4:1), and the revolution speed of the rotor [2] is identical to an engine output speed; the cylinder [1] has n+1 (five) fuel injection nozzles [4], the fuel injection nozzles [4] cooperate with the rotor [2] and the valve mechanism [14] to keep a fuel to combust and work in the chamber [3], and output power externally through the first transmission mechanism (page7: fixed phase gear) and the second transmission mechanism (page 7: planetary phase gear) (pages 5-7 and Figures 1-2 and 4-5).  Liu does not disclose n+1 spark plugs.  However, Liu discloses fuel being ignited in the combustion chamber [3] (bottom of page 5 - top of page 6) wherein the fuel can be gasoline (page 9).  The examiner takes official notice that it is notoriously well known in the art to use a spark plug to ignite gasoline in a combustion chamber since gasoline cannot experience compression ignition and thus requires a source of ignition.  It directly follows that the modified Liu would have n+1 (five) spark plugs, one for each combustion chamber.
Regarding claim 2, the modified Liu discloses the topological rotary engine according to claim 1, wherein a radius of a round chamfer of the cross section of the rotor [2] is equal to a radius of a round chamfer of the cross section of the inner chamber (page 5: inner cavity of the cylinder) the cylinder [1] (pages 5-6 and Figure 4).
Regarding claim 3, the modified Liu discloses the topological rotary engine according to claim 1, wherein a radius of a circumscribed circle of the inner chamber (page 5: inner cavity of the cylinder) of the cylinder [1] is a difference between a radius of a circumscribed circle of the rotor [2] and the eccentricity [E] (pages 5-6 and Figure 4).
Regarding claim 4, the modified Liu discloses the topological rotary engine according to claim 1, wherein the rotor [2] is provided with n/2 (two) pairs of intake and exhaust channels [5, 6], and a number of pairs (two) of the intake and exhaust channels [5, 6] is ½ of a number of topological sides (four) of the cross section of the rotor [2] (page 5 and Figure 4).
Regarding claim 5, the modified Liu discloses the topological rotary engine according to claim 4, wherein the rotor [2] comprises a first intake and exhaust channel [5] (see left air inlet window [5] in Figure 4), a second intake and exhaust channel (see right air inlet window [5] in Figure 4), a third intake and exhaust channel (see right vent window [6] in Figure 4), and a fourth intake and exhaust channel (see left vent window [6] in Figure 4); each of the first intake and exhaust channel, the second intake and exhaust channel, the third intake and exhaust channel, and the fourth intake and exhaust channel is L-shaped structures (see Figures 4-5; wherein one leg of the windows [5, 6] extends axially through the rotor [2] to fluidically connect to the air inlet hole [17] or exhaust hole [21] (Figure 5) and the other leg of the windows extends radially through the rotor [2] to fluidically connect to the combustion chamber [3]), and has two ends respectively arranged on an end surface (front end face or back end face) of the rotor [2] and a top surface of a round chamfer of the rotor [2] (pages 5, 7, and Figures 4-5; wherein the term “intake and exhaust” does not structurally limit the claim so the broadest reasonable interpretation of “intake and exhaust channel” is simply a channel).
Regarding claim 6, the modified Liu discloses the topological rotary engine according to claim 5, wherein the first intake and exhaust channel (see left air inlet window [5] in Figure 4) and the second intake and exhaust channel (see right air inlet window [5] in Figure 4) are symmetrically arranged along an axis of rotor [2]; the third intake and exhaust channel (see right vent window [6] in Figure 4) and the fourth intake and exhaust channel (see left vent window [6] in Figure 4) are symmetrically arranged along the axis of rotor [2], the first intake and exhaust channel (see left air inlet window [5] in Figure 4) and the fourth intake and exhaust channel (see left vent window [6] in Figure 4) are symmetrically arranged at both ends (front end face or back end face) of the rotor [2]; and the second intake and exhaust channel (see right air inlet window [5] in Figure 4) and the third intake and exhaust channel (see right vent window [6] in Figure 4) are symmetrically arranged at the both ends (front end face or back end face) of the rotor [2] (pages 5, 7, and Figures 4-5).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the combination including the corresponding structures of the first and second transmission mechanisms in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See Tyree (US 4,316,439), De Coye DeCastelet (US 3,359,950), and Peras (US 3,286,698) which all disclose rotary engines comprising a rotor with n sides and a cylinder with n+1 chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746